DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a method for scheduling virtual objects in a virtual environment performed by a computer device, the virtual environment comprising at least two virtual objects and virtual resources available to the virtual objects, the method comprising:
	obtaining frame data generated by an application program associated with the virtual environment;
	performing feature extraction on the frame data to obtain a state feature of a target virtual object in a current state, the state feature comprising states of associated virtual objects and the virtual resources, the associated virtual objects comprising the target virtual object and a virtual object having a relationship with the target virtual object;
	performing deduction on the state feature of the target virtual object according to N scheduling policies, to obtain N subsequent state features, N being a positive integer greater than or equal to 2;
	invoking a value network prediction model to process the N subsequent state features, to obtain expected returns of executing the N scheduling policies by the target virtual object;
	and selecting a target scheduling policy from the N scheduling policies according to the expected returns of the N scheduling policies, and controlling the target virtual object to execute the target scheduling policy.	Hoffberg (US 7,813,822), considered the closest relevant prior art, discloses examining frames of image data and recognizing images in the frames for extracting object features. Network prediction algorithms are utilized to analyze data patterns. However, there are no virtual environments in Hoffberg, therefore no virtual objects with associated objects and resources. Additionally, there is no disclosure of scheduling policies used to control virtual objects that execute target scheduling policies. While prior art exists that discuss virtual environments with objects and resources, there is no motivation or suggestion to combine, without undue experimentation and/or impermissible hindsight, those virtual environments with the feature extraction and network prediction disclosed by Hoffberg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715